Title: To James Madison from John S. Barbour, 3 October 1819
From: Barbour, John S.
To: Madison, James


Dear Sir.Fredg. Octo 3rd. 1819
I got an order yesterday from the Chancery Court to take an account of the Rents & profits of the Lands in Fauquier (Mortgaged by Mr Strode) in order to apply the rents so far as they go in discharge of the balance unpaid by a Sale of the Lands. An account will be taken by a Commissioner of this Court & whose report will furnish to the Chancellor the basis of a final Decree. I have no doubt but if the Matter were properly investigated, that you have 160 in lieu of 62 acres of Land. When I again Visit Fauquier Court I will inspect all the title papers & write you. In Haste yrs Most Respfy
Jno. S. Barbour
